NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES KEVIN JONES,                              No.    18-15756

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04433-JAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted August 26, 2020**

Before:      LEAVY, CLIFTON, and BYBEE, Circuit Judges.

      James Kevin Jones appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental social security income under Titles II and XVI of the

Social Security Act (Act). We have jurisdiction under 28 U.S.C. § 1291 and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th

Cir. 2016), and we affirm.

      The Administrative Law Judge (ALJ) provided specific, clear, and

convincing reasons to discount Jones’ symptom testimony as unsupported by the

objective medical evidence, as inconsistent with Jones’ daily activities, for failure

to comply with treatment recommendations, and as contradicted by Jones’

testimony, which suggested a lack of motivation to work. See Burch v. Barnhart,

400 F.3d 676, 681 (9th Cir. 2005) (ALJ may consider a lack of corroborating

medical evidence as one factor in the credibility determination); Orn v. Astrue, 495

F.3d 625, 639 (9th Cir. 2007) (ALJ may discount a claimant’s testimony if the

claimant’s daily activities contradict the testimony or if the daily activities meet the

threshold for transferable work skills); Molina v. Astrue, 674 F.3d 1104, 1113-14

(9th Cir. 2012) (ALJ may rely on failure to comply with treatment

recommendations in discounting a claimant’s testimony); Tommasetti v. Astrue,

533 F.3d 1035, 1039 (9th Cir. 2008) (ALJ may reject the claimant’s testimony

about the severity of his symptoms by offering specific, clear and convincing

reasons). Any error in the ALJ’s additional reasons for discounting Jones’

symptom testimony was harmless. See Molina, 674 F.3d at 1115 (error is harmless

where it is “inconsequential to the ultimate nondisability determination”).




                                           2
      The ALJ provided specific and legitimate reasons for assigning little weight

to the controverted opinions of Drs. Atiemo and Geohas as inconsistent with the

objective medical evidence, as based on subjective complaints, and as conclusory

and providing little explanation. See Batson v. Comm’r of Soc. Sec. Admin., 359

F.3d 1190, 1195 (9th Cir. 2004) (an ALJ may reject a medical opinion that is

unsupported by objective medical findings); Molina, 674 F.3d at 1111 (this court

“must uphold the ALJ’s findings if they are supported by inferences reasonably

drawn from the record”); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

2001) (“When confronted with conflicting medical opinions, an ALJ need not

accept a treating physician’s opinion that is conclusory and brief and unsupported

by clinical findings”). Any error in the ALJ’s additional reasons for discounting

Drs. Atiemo and Geohas’ opinions was harmless. See Molina, 674 F.3d at 1115

(error is harmless where it is “inconsequential to the ultimate nondisability

determination”).

      The ALJ provided specific and legitimate reasons for assigning little weight

to the controverted opinions of Drs. Roy and Lucas as inconsistent with their own

treatment notes and with the medical evidence and as based on Jones’ subjective

complaints. See Batson, 359 F.3d at 1195; Tonapetyan, 242 F.3d at 1149; Molina,

674 F.3d at 1111 (this court “must uphold the ALJ’s findings if they are supported

by inferences reasonably drawn from the record”). The ALJ further provided



                                          3
specific and legitimate reasons for assigning little weight to Dr. Roy’s opinion

because he did not have a long-term treating relationship with Jones, he was a

primary care physician rather than a specialist, and provided little to no explanation

for his opinion. See Batson, 359 F.3d at 1195; Tonapetyan, 242 F.3d at 1149.

      The ALJ provided specific and legitimate reasons for assigning little weight

to Dr. Verma’s controverted opinion as based on Jones’ subjective reports, as not

supported by the evidence, and for not citing what supported his conclusions. See

Molina, 674 F.3d at 1111 (this court “must uphold the ALJ’s findings if they are

supported by inferences reasonably drawn from the record”); Batson, 359 F.3d at

1195; Tonapetyan, 242 F.3d at 1149.

      The ALJ provided germane reasons for assigning little weight to physician

assistant John Primak’s controverted opinion as inconsistent with his treatment

records, based on Jones’ subjective complaints, and highly conclusory in a number

of places. See Molina, 674 F.3d at 1111 (an ALJ may discount the opinion of an

“other source” if the ALJ provides germane reasons for doing so).

      AFFIRMED.




                                          4